Olivee, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the merchandise described in and covered by the reappraisements enumerated on the attached Schedule A consists of Dressed Ixtle Eibre;
2. That the said Dressed Ixtle Eibre was exported from Mexico during the period from March 11, 1946 to June 8, 1948;
3. That neither such nor similar Dressed Ixtle Eibre was freely offered for sale for home consumption to all purchasers in the principal markets of Mexico, in the usual wholesale quantities and in the ordinary course of trade at the time of exportation of the merchandise covered by the reappraisements herein involved;
4. That neither such nor similar Dressed Ixtle Fibre was freely offered for sale to all purchasers in the principal markets of Mexico for export to the United States in the usual wholesale quantities and in the ordinary course of trade at the time of exportation of the merchandise covered by the reappraisements herein involved;
5. That such or similar Dressed Ixtle Eibre was freely offered for sale, packed ready for delivery in the principal market of the United States to all purchasers during the period from March 11, 1946 to June 8, 1948; and that the prices per pound of the merchandise involved herein, computed by taking the selling prices at which such or similar Dressed Ixtle Fibre was freely offered for sale, packed ready for delivery in the principal market of the United States to all purchasers during the period from March 11, 1946 to June 8, 1948, in the usual wholesale quantities and in the ordinary course of trade, with allowances made for duty, cost of transportation and insurance, and other necessary expenses from the place of shipment to the place of delivery, not to exceed 8 per centum for general expenses, and not to exceed 8 per centum for profit, are as indicated on Schedule B hereto attached and made a part hereof;
IT IS FURTHER STIPULATED AND AGREED that these reappraisements may be submitted on the foregoing stipulation.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper *476basis for the determination of the value of the merchandise here involved, and that such values were as set forth in schedule “B,” hereto attached and made a part hereof.
Judgment will be rendered accordingly.
SCHEDULE B

Reap. No. Entry No. and Description United States cents per pound

182671-A_ B-1397
White_ 15. 577016
Bleached_ 22. 723727
182672-A_ B-388
White_ 20. 909287
2 Color Grey-28. 08662
2 Color Red/Mix_ 28. 08662
Black_ 29. 542436
182673-A_ B-1204
White_ 26. 061956
2 Color Grey_ 28. 086726
2 Color Red/Mix_ 28. 086489
Black_ 29. 54232
182674-A_ B-1210
White_ 26. 061975
2 Color Grey_ 28. 08653
Black_ 29. 54209
182675-A_ B-1252
White_ 26. 061956
2 Color Grey-28. 086579
3 Color Red/Mix_ 28. 086692
Black_ 29. 542427
182676-A_ B-1274
White_ 26. 401499
182677-A.._;_ B-1306
White_ 26. 4600616
2 Color Grey_ 33. 987558
3 Color Red/Mix_ 28. 07292
Black_ 33. 98729
182678-A_ B-1313
White_ 26. 460097
2 Color Grey_ 33. 987601
182679-A_ B-1353
White_ 26. 401489
3 Color Red/Mix_ 28. 08657
Black_ 33. 98779
182680-A_ B-1396
White_ 26. 40147
Bleached_•_ 23. 999329
3 Color Red/Mix_ 28. 08657
Black_ 33. 98729
I82681-A_ B-1408
White_ 25. 88387
Black_ 33. 98729

*477
Reap. No. United States cents per Entry No. and Description pound

182682-A_ B-1569
White_ 25. 883927
2 Color Grey_ 33. 98749
Black_ 33. 987497
182683-A. B-12 *
White_ 25. 61995
2 Color Grey_ 33. 98749
3 Color Red/Mix_ 28. 086267
182684r- A. B-13
White_ 25. 619992
2 Color Grey_ 33. 9874976
Black_ 33. 98765
182685-A. B-53
White_ 25. 622792
3 Color Red/Mix_ 28. 0866
2 Color Grey_ 33. 987631
Black_ 33. 98769
182686-A. B-269
White_ 26. 284553
2 Color Grey_ 32. 519607
3 Color Red/Mix_ 32. 519607
Black_ 32. 519670
182687-A. B-359
White_ 25. 66758
Bleached_ 23. 999329
2 Color Red/Mix_ 32. 51936
182688-A_ B-427
White_ 25. 66758
Black_ 32. 51945
182689-A. B-543
White_ 23. 815074
2 Color Grey_ 32. 519692
182690-A. B-569
White_ 23. 815869
Black_ 32. 519816
182691-A. B-1331
White_ 22. 168636
2 Color Grey_ 29. 226864
3 Color Red/Mix_ 32. 51959
182692-A _ B-1581
White_ 23. 252351
3 Color Red/Mix_ 32. 519597
182693-A. B-1723
White_ 22. 338225
Bleached_ 23. 999808
182694-A. B-1765
White_ 22. 338198
2 Color Grey_ 29. 22705
Black_ 27. 978753